Citation Nr: 1729969	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for respiratory disorders.

2.  Entitlement to service connection for respiratory disorders.

3.  Entitlement to service connection for upper left arm and shoulder condition.

4.  Entitlement to service connection for left middle finger injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2012 simplified notification letter and a March 2013 rating decision.  In the April 2012 simplified notification letter, the RO denied the Veteran's claims for service connection for left upper arm and shoulder condition, and left middle finger fracture residuals.  In the March 2013 rating decision, the RO granted the Veteran's petition to reopen a claim for service connection for asthma, and denied the claim on its merits.  The Veteran timely appealed both decisions.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Given additional diagnoses of respiratory disorders in the record, the Board has expanded and recharacterized the issue as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has also recharacterized the Veteran's claim for left middle finger fracture residuals based on the diagnosis as reflected in the service treatment records, discussed in the remand. 

The Veteran testified before the undersigned VLJ in April 2017.  A transcript of the hearing is associated with the claims file.

In an October 2013 rating decision, the RO denied the Veteran's claim for a rating in excess of 10 percent for a right ankle disability.  The Veteran filed a notice of disagreement (NOD) in November 2013.  The Board notes that the RO awarded an increased rating of 20 percent in February 2014.  In a March 2015 Decision of Waiver Indebtedness, the Veteran's claim for a waiver of overpayment was denied.  The Veteran filed a NOD in June 2015.  In response to the NODs, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose in November 2013 and June 2015 letters, respectively.  Thus, although issuance of a statement of the case is required in response to a NOD, here, the evidence reflects that the RO is in the process of developing the claims in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As the claims are still in the development stage, it is not in appellate status and will not be considered by the Board at this time. 

As a final preliminary matter, the Board notes that, after the RO's last adjudication of the claims, the Veteran submitted a photograph in support of his claim for service connection for left middle finger injury.  Although the Veteran's substantive appeal in regard to the issue of for service connection for left middle finger injury was filed before February 2, 2013, the AOJ will have opportunity to review the additional evidence received on remand (discussed below), and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a remand.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 20.1304 (2016).  The record also reflects VA examinations have been associated with the record; however, such examinations are not relevant, as they relate to other claims currently not on appeal before the Board.  

As will be discussed below, the Veteran's petition to reopen his claim for service connection for respiratory disorders is granted herein; the issues of entitlement to service connection for respiratory disorders, left upper arm and shoulder condition, and left middle finger injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action on his part is required.





FINDINGS OF FACT

1.  In a September 1977 rating decision, the RO denied the Veteran's claim for entitlement to service connection for asthma.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  In a July 2006 rating decision, the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for asthma.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  Evidence received since the July 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for asthma and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1977 decision that denied the claim for entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  The July 2006 decision that denied the Veteran's petition to reopen the claim for entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).
 
3.  Evidence received since the July 2006 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for respiratory disorders have, therefore, been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By way of background, the Veteran's initial claim for service connection for asthma was previously denied in a September 1977 rating decision on the basis that the Veteran did not have a diagnosis or residuals of asthma.  Service treatment records were considered.  The Veteran was notified of the denial in that same month, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for respiratory disorders, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran petitioned to reopen his claim of service connection for asthma in October 2005.  In July 2006, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for asthma, as no new and material evidence was submitted.  The Veteran was notified of the denial in August 2006, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for respiratory disorders, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Subsequently, the Veteran petitioned to reopen his claim of service connection for asthma in May 2012.  In February 2013, the RO granted the Veteran's application to reopen his claim for entitlement to service connection for asthma, but denied the claim on its merits on the basis of no nexus between the Veteran's asthma and service.

The evidence received since the July 2006 rating decision includes the Veteran's contention that he continued to experience respiratory symptoms during and since service.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for respiratory disorders, reopening of the claim is warranted.


ORDER

The application to reopen the claim for entitlement to service connection for respiratory disorders is granted.


REMAND

The Veteran asserts that he injured his left shoulder during basic training when he climbed up a wall and to prevent his fall, he jerked his body to the left.  With regard to his left middle finger, the Veteran reported that he jammed his finger after falling and indicated that an x-ray revealed a hairline fracture and that he wore a splint for two to three months during service.  He contends that he has current disabilities manifested by left shoulder pain and pain in his left middle finger.  He reported that he began to experience such symptoms in service, self-treated his symptoms, and that the symptoms have continued in the years since service. 

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Although no specific treatment for left upper arm/shoulder pain was noted in the service treatment records, there is competent lay evidence of manifestations of symptoms of left shoulder symptoms during and since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  With regard to the Veteran's left finger disability, consistent with the Veteran's April 2017 testimony, the Veteran sought treatment for pain in the metacarpophalangeal joint and was diagnosed with chronic sprain and prescribed a splint in June 1974 during service.  An x-ray at that time was negative.  There is also competent lay evidence of manifestations of symptoms during and since service.  Therefore, the Board finds that the Veteran must be afforded VA examinations to determine whether he has a current disability, manifested by left upper arm/shoulder pain, and a current disability, manifested by pain in the middle finger, that are related to or had its onset during service.  See McLendon, 20 Vet. App. at 83.

With regard to the Veteran's service connection claim for respiratory disorders, the Veteran contends his respiratory problems began after a gas chamber training exercise during service.  The Veteran was afforded a VA examination in February 2013.  The examiner provided a diagnosis of asthma and opined that it is less likely than not (less than a 50% probability) that the Veteran's asthma was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted a January 1974 service treatment record reflected the Veteran's complaints of sore throat, chills, fever, cough, chest congestion, wheezing, and dyspnea.  The examiner opined it was most likely an upper respiratory infection or acute bronchitis and that the one time wheezing and shortness of breath does not mean the Veteran had asthma.  The examiner also explained there are no medical records since the discharge from service to 2000, and that he was first diagnosed with asthma, unspecified type, in April 2003 and COPD in June 2004. 

The Board agrees with the Veteran's representative's contention that the VA examination is inadequate, as stated in the April 2017 Board hearing.  Here, the examiner's negative opinion was based largely on the lack of medical evidence for treatment of a respiratory condition until April 2003 when he was diagnosed with asthma and June 2004 when he was diagnosed with COPD.  However, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the examiner improperly discounted the Veteran's competent lay statements and did not explain why his assertions of respiratory problems and symptoms since service could not support a finding of a continued respiratory disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  The Board also notes that the examiner did not address the etiology of the additional diagnosis of respiratory disorders, to include COPD and chronic bronchitis, as reflected in the VA treatment records.

These deficiencies necessitate another remand of this matter.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding the Veteran's treatment records, during the April 2017 Board hearing, the Veteran indicated he underwent surgery for his left shoulder in 1982 or 1983.  However, records related to the surgery have not been associated with the record.  Accordingly, upon remand, the RO should attempt to obtain these relevant treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.    The AOJ should ask the Veteran to identify the provider(s) of any and all treatment he has received for his left shoulder disability, to include the surgery in 1982 or 1983.  The AOJ should attempt to obtain clinical records of all evaluations or treatment (records of which are not already associated with the record) from the providers identified.

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of any left upper arm/shoulder disability and left middle finger disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted. 

(a) For each identified left upper arm/shoulder disability, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to service, to include the Veteran's report of an in-service left upper arm/shoulder injury while climbing a wall during basic training and that he self-treated his symptoms.

The examiner is advised that the Veteran is competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for symptoms related to the disability in the Veteran's available service treatment records and post-service records cannot, standing alone, serve as the basis for a negative opinion.

(b) For each identified left middle finger disability, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to service, to include the Veteran's report of an in-service injury in which he tripped and jammed his finger.  The examiner should specifically address the June 1974 service treatment record, which indicates the Veteran sought treatment for pain in the metacarpophalangeal joint and was diagnosed with a chronic sprain and prescribed a splint.  

The examiner is advised that the Veteran is competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for symptoms related to the disability in the Veteran's available service treatment records and post-service records cannot, standing alone, serve as the basis for a negative opinion.

3.  Request an opinion from an appropriate physician (a full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence).  It should be confirmed that such records were available for review.

For each identified respiratory disability, to include asthma, COPD, and chronic bronchitis, the physician should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to service, to include the January 1974 treatment for pneumonia and wheezing dyspnea and the January 1975 report of a history of asthma.  The physician should also address the complaints of asthma attacks in a May 1977 VA treatment record, as well as the Veteran's contention that he began experiencing respiratory problems after a gas chamber training exercise during service.

The physician is advised that the Veteran is competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects any reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for symptoms related to the disability in the Veteran's available service treatment records and post-service records cannot, standing alone, serve as the basis for a negative opinion.

4.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


